Holt, J.,
dissenting.
I am unable to concur in the judgment reached in this case. Golladay was not acting within the scope of his employment, and this he knew.
On the day of the accident he was sent by his foreman, Diebert, who was foreman of the electric shop, in which Golladay was an apprentice, to the blacksmith shop, that he might have a hole cut into an iron plate through which Diebert desired to pass an electric conduit. In accordance with his instructions he went to this blacksmith shop, and of course went to see its foreman, Mr. Woodrum.
Golladay himself then tells us what occurred:
“A. Well, I went to the blacksmith shop and went by the office of Mr. Woodrum, and looked in the window and Mr. Woodrum wasn’t there. I went on in and went to Mr. Spangler, who has charge of the punching machine and drill press, I think they call it the bolt press, and I asked Mr. Spangler if he would drill this hole—I had it marked off, and he told me the iron was too thin to drill and to punch it. I told him I was afraid if Mr. Woodrum caught me over there he would give me the devil, and he said if you get behind that machine there, Mr. Woodrum can’t see you and we will punch it, so Mr. Spangler goes around in front of the punching machine, * * *."
He first demurred to this suggestion that he aid in punching the plate. Later he acquiesced, did assist, and was hurt. He was asked if he had ever had any experience *311with this punching machine, and answered, “I never had any experience.” He was asked if he had ever done any work before this on a machine in the blacksmith shop, and answered, “I haven’t done any particular work on a machine in the blacksmith shop.” He furthermore tells us, “I did not have instructions from my foreman, or from blacksmith foreman Woodrum to punch this hole in the iron plate.”
From this it appears that the plaintiff went to the blacksmith shop, as he was told to do, and went to see Woodrum, the foreman. Woodrum was not in, he then saw Spangler, who was himself an apprentice, and was by Spangler induced to assist in the work desired. But he knew that this was out of his line and said so. I think it entirely plain that he was knowingly undertaking something out of the scope of his employment, and since he did know it and knew that he was doing wrong, it is beside the point to say that other apprentices did the same thing.